 

 

USDS SDNY -
DOCUMENT | a
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED |

SOUTHERN DISTRICT OF NEW YORK DOC #: _ |
DATE FILED: 7/2/17 |

STANLEY KAROL,

 

 

 

 

 

 

 

 

Plaintiff, 18-cv-6467 (JGK)

- against - MEMORANDUM OPINION &
ORDER

 

CITY OF NEW YORK ET AL.,

Defendants,

 

JOHN G. KOELTL, District Judge:

The plaintiff, Stanley Karol, brings this action under 42
U.S.C. § 1983 against the City of New York (“the City”) and
various City employees? (collectively, “the individual
defendants”). The plaintiff claims that the defendants violated
the plaintiff's rights under the First and Fourteenth Amendments
by retaliating against him for his speech regarding the City’s
stance against short-term home rentals through the website
Airbnb. The plaintiff also brings a substantive due process
claim under the Fourteenth Amendment, alleging that it is not
rational for the City to bring enforcement actions against
homeowners who rent one- and two-family homes through Airbnb.

The defendants move to dismiss the plaintiff’s First

Amended Complaint (“FAC”) under Federal Rule of Civil Procedure

 

1 The individual defendants are Kenneth K. Wong, an Associate Fire
Protection Inspector with the Fire Department of New York; Eduardo
Cautela, a Construction Inspector with the New York City Department of
Buildings; Robert P. Canonica, a Deputy Sheriff with the New York City
Sheriff's Office; and Michael J. Gillen, a Fraud Investigator with the
New York City Sheriff's Office.

 
12(b) (6) for failing to state a claim upon which relief can be
granted. For the reasons stated below, the defendants’ motion is
granted in part and denied in part.
Ir.
In deciding a motion to dismiss pursuant to Rule 12(b) (6),
the allegations in the complaint are accepted as true, and all
reasonable inferences must be drawn in the plaintiff’ s favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

 

2007). The Court’s function on a motion to dismiss is “not to
weigh the evidence that might be presented at a trial but merely
to determine whether the complaint itself is legally

sufficient.” Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

 

1985}. The Court should not dismiss the complaint if the
plaintiff has stated “enough facts to state a claim to relief
that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 

(2009). While the Court should construe the factual allegations
in the light most favorable to the plaintiff, “the tenet that a
court must accept as true all of the allegations contained in

the complaint is inapplicable to legal conclusions.” Id.

 
When presented with a motion to dismiss pursuant to Rule
12(b) (6), the Court may consider documents that are referenced
in the complaint, documents that the plaintiff relied on in
bringing suit and that are either in the plaintiff’s possession
or that the plaintiff knew of when bringing suit, or matters of
which judicial notice may be taken. See Taylor v. Vt. Dep’t of
Educ., 313 F.3d 768, 776 (2d Cir. 2002); Chambers v. Time
Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002).

II.

The following facts are taken from the FAC and are accepted
as true for the purposes of the defendants’ motion to dismiss.

The plaintiff, Stanley “Skip” Karol, is a fifty-eight-year-
old man who has lived in the same two-family home in Sunset
Park, Brooklyn, for fifty-seven years. FAC @1 2, 24. The
plaintiff’s home is zoned for two families. Id. @ 25. The home
has two floors and a basement. Id. The second floor has four
bedrooms and one bathroom. The first floor has a living room,
dining room, bathroom, and kitchen. The basement has a kitchen,
a bathroom, and a large general-purpose room. Id.

The plaintiff is disabled, and to supplement his limited
disability payments, he rents out rooms in his home using the
online home-sharing platform Airbnb. Id. 7 3. Without the income

that the plaintiff receives through Airbnb, he would not be able

 
to afford the costs of home ownership, including his mortgage,
utility bills, and taxes. Id. 971 3, 28, 34.

The plaintiff first began renting portions of his home to
short-term guests through Airbnb in or about 2013. Id. 9 30. The
plaintiff continues to live inside his home while his short-term
guests stay there. Id. Many people have paid to rent portions of
the plaintiff's home, and the income the plaintiff has earned
through Airbnb rentals has proven invaluable to him. Id. 7 34.

On approximately February 12, 2017, a 311 complaint was
made to the Mayor’s Office of Special Enforcement (“OSE”)
regarding the plaintiff’s use of Airbnb to rent portions of his
home. Id. @ 36. OSE responded to the 311 complaint two and a
half months later by sending inspectors to the plaintiff’s home.
Id. {@ 37. The inspectors issued four citations. Id. 9 38. The
citations were later dismissed because they had been issued in
the name of the plaintiff's mother who was deceased. Id. To the
best of the plaintiff's knowledge, those citations were never
reissued. Id.

In recent years, OSE has increased its enforcement efforts
against short-term Airbnb rentals by issuing numerous citations
to persons who rent out one- and two-family homes through
Airbnb. Id. 77 4, 39. OSE bases these citations on the premise
that these short-term rentals violate the New York State

Multiple Dwelling Law, or that the hosts have illegally

 

 

 

 
converted their homes to transient occupancy.’ Id. ¥ 39. The
plaintiff states that OSE’s enforcement against these small-
scale rentals is contrary to statements made by City officials,
including City Council representatives, who have insisted that
OSE would only target “operators of illegal hotels who put
people in unsafe conditions and take affordable homes off the
market.” Id. 9 41.

Recently, as part of the administration’s regulation of the
short-term rental market, the City proposed legislation that
would require Airbnb to disclose information about Airbnb hosts
to OSE, including their names, addresses, and contact
information. Id. @91@ 8, 57. The plaintiff believes that this
legislation was influenced heavily by the hotel industry, which
is comprised of hotel owners and the union that represents hotel
workers -- namely, the New York Hotel and Motel Trades Council.
Id. (9 44, 49, 52-56. The hotel industry views Airbnb as a
competitive threat because it believes the availability of
Airbnb rentals decreases the demand by out-of-town visitors for
hotel rooms. Id. { 45, The hotel industry has donated hundreds

of thousands of dollars to the campaigns of Mayor de Blasio and

 

2 The term “transient occupancy” refers to rentals that last less than
thirty days. See City of New York v. 330 Cont’l LLC, 873 N.¥.S.2d 9,
11 (App. Div. 2009) (“The City refers to occupancies of less than 30
days as ‘transient occupancy,’ a phrase that apparently is not defined
in any statute, ordinance, resolution, regulation, advisory opinion or
administrative notice.”).

 

 

 

 
City Council members. Id. 991 46-47. In short, the plaintiff
alleges that the hotel industry supported the proposed
legislation to quell the competitive threat posed by Airbnb.

The plaintiff worried that the combination of OSE
enforcement against short-term Airbnb rentals and the proposed
legislation would pose a challenge to his ability to rent
portions of his home through Airbnb. As a consequence, the
plaintiff believed that he would be unable to afford the costs
associated with living in his home. Id. @ 9. Accordingly, the
plaintiff has spoken out against the proposed legisiation and
the City’s enforcement against short-term Airbnb rentals. Id.
Gi 9-10.

The plaintiff's speech activities include distributing
fliers near City Hall, contacting his City Council
representative to express his opposition to the proposed
legislation and to inquire about further opportunities for
public input, and appearing in a television advertisement that
highlighted the hotel industry’s alleged attack against Airbnb
hosts. Id. (71 60-62. On June 26, 2018, the plaintiff testified
at a City Council hearing regarding the proposed legislation.
Id. @1 10, 63. At that hearing, the plaintiff opposed the
proposed legislation and criticized OSE’s enforcement efforts
against Airbnb hosts. Id. { 63. OSE officials and members of the

hotel industry attended the June 26 hearing. Id. 7 64. The

 

 

 

 
plaintiff alleges that OSE and members of the hotel industry
identified people who opposed the legislation at the City
Council meeting for the purpose of targeting them. Id. @ 65.
Nine days after the plaintiff attended the public hearing
to criticize the de Blasio administration and the proposed
legislation, OSE enforcement officers -- namely, the individual
defendants -- visited the plaintiff’s home. Id. 979 10, 73. The
individual defendants arrived at the plaintiff’s home around
9:00 in the morning on July 5, 2018. Id. @ 73. The timing of
this inspection was significant to the plaintiff because the
plaintiff had an appointment scheduled that day to discuss the
proposed legislation further with a City Council member. Id.
The individual defendants began to question the plaintiff
about his home. Id. 9 76. The plaintiff informed the officers
that he suffers from epilepsy and cautioned them that the stress
of the inspection could cause a seizure. Id. The plaintiff then
asked for the officers’ badge numbers, and an officer responded
by stating in a mocking tone that he would write the badge
numbers down so that the plaintiff would not have a seizure. Id.
The plaintiff asked the officers why they were inspecting his
home. Id. 7 77. The officers told the plaintiff that they had
received an anonymous phone complaint regarding the plaintiff's
home, but they did not provide additional information about the

complaint. fd.

 

 

 
At the end of the inspection, the officers affixed four
summonses to the plaintiff’s door. Id. 9 79. In total, the four
summonses threatened the plaintiff with a possibility of up to
$32,000 in fines -- an amount that would be insurmountable for
the plaintiff because of his limited means. Id. 9 84.

The plaintiff alleges that the individual defendants were
aware of the plaintiff’s speech activities at the time that they
came to inspect his home, and that the inspection was made in
retaliation for that speech. Id. 99 11, 74-75. The plaintiff
does not believe that a 311 call was made regarding his home,
and asserts that if such a call was made, it was made by a hotel
industry operator. Id. 7 66. Further, the plaintiff alleges that
all four of the citations issued against him are baseless. Id.

q 82. The plaintiff asserts that despite being the owner of a
two-family home, OSE has insisted that the plaintiff comply with
building code requirements applicable to a hotel and that are
otherwise inapplicable to homes that are primarily occupied as a
residence. Id. 7 83. The plaintiff believes that these
circumstances, taken together, demonstrate the defendants’
retaliatory motives.

Further, the plaintiff believes that the timing of the
alleged 311 call and the quick response to the 311 complaint is
evidence of retaliatory motive. The alleged 311 call was made

only two days after the plaintiff testified at the City Council

 

 

 

 

 
hearing, and the defendants responded to the call within seven
days, which is a significantly shorter than the two-and-a-half-
month response time for the 2017 311 complaint. Id. TI 66, 693-
72, 94. The plaintiff also alleges that the response time is
suspect because the alleged 311 complaint did not raise specific
concerns such as trash accumulation or loud parties, so the
alleged 311 complaint did not raise any concerns to make
inspecting his home a high priority. Id. WI 67-68.

The plaintiff says that the defendants’ actions have made
him wary to advocate on behaif of the short-term rental market.
Id. @ 88. The plaintiff has stopped distributing fliers. Id.
q1 87, 96. He does not intend to testify at any future public
hearings, nor does he plan to inquire about future opportunities
to express his views. Id. @f1 87, 96. Moreover, he is afraid to
continue renting rooms in his home. Id. 7 89.

On the basis of these allegations, the plaintiff brought
this lawsuit claiming that the defendants retaliated against him
for his speech in violation of the First and Fourteenth
Amendments, and that by targeting one~ and two-family homes, the
defendants have violated the Due Process Clause of the

Fourteenth Amendment.

 

 
Tit.
A.

The defendants first argue that the plaintiff has failed to
state a First Amendment retaliation claim. To bring a First
Amendment retaliation claim under 42 U.S.C. § 1983, the
plaintiff must plead that “(1) he has a right protected by the
First Amendment; (2) the defendant{s’} actions were motivated or
substantially caused by his exercise of that right; and (3) the
defendant[s’] actions caused him some injury.” Dorsett v. Cty.
of Nassau, 732 F.3d 157, 160 (2d Cir. .2013) (per curiam). The
defendants do not dispute that the plaintiff has established the
first element.?

Rather, the defendants focus on the second and third
elements, arguing that the plaintiff has not shown that the
defendants’ actions were motivated or substantially caused by
the plaintiff’s exercise of his First Amendment rights and that
the plaintiff has not adequately asserted that the. defendants’
actions chilled his speech or caused other concrete harm.

As to the second element, the defendants argue that the
plaintiff has not pleaded sufficient facts to support the

assertion that the plaintiff's speech activities were a

 

3 It is well settled that the “rights to complain to public officials
and to seek administrative and judicial relief are protected by the
First Amendment.” Gagliardi v. Village of Pawling, 18 F.3d 188, 194
(2d Cir. 1994}.

10

 

 
substantial or motivating factor for the defendants’ enforcement
action. The Second Circuit Court of Appeals has recognized that
the questions of a defendant’s motive and intent, though
critical to First Amendment retaliation claims, “are difficult

to plead with specificity in a complaint.” Gagliardi v. Village

 

of Pawling, 18 F.3d 188, 195 (2d Cir. 1994). “While a bald and
uncorroborated allegation of retaliation might prove inadequate
to withstand a motion to dismiss, it is sufficient to allege
facts from which a retaliatory intent on the part of the
defendants reasonably may be inferred.” Id.

The plaintiff alleges facts that plausibly support an
inference of retaliatory intent. First, the temporal proximity
between the plaintiff's testimony at the City Council hearing
and the investigation of his home support such an inference. 5ee

Colon v. Coughlin, 58 F.3d 865, 872 (2d Cir. 1995) (noting that

 

temporal proximity “may serve as circumstantial evidence of
retaliation”). The plaintiff alleges that the defendants claim
to have received an anonymous phone call only two days after the
plaintiff testified at the City Council meeting. FAC (9 66, 94.
Nothing was raised in the allegedly anonymous phone call to
create a need for an urgent investigation, such as trash
accumulation or loud parties, but despite the lack of urgency,
the plaintiff’s home was investigated within one week. Id.

qi] 67-68, 94. The plaintiff points out that the one-week

li

 

 

 

 
response time was significantly faster than OSE’s response to
the previous complaint about the plaintiff in 2017, where it
took OSE two and a half months to respond. Id. @1 69-70, 95.

Moreover, in addition to the plaintiff’s own suspicions
that OSE was likely to act in a retaliatory manner, the
plaintiff alleges that a City Council member raised concerns
about retaliatory phone complaints in the June 26, 2018 City
Council meeting. Id. {1 67.

The defendants argue that the plaintiff’s allegations are
insufficient. Specifically, the defendants argue that the fact
that the 311 call was investigated does not show retaliatory
animus because the City is required to investigate all
complaints under New York City Administrative Code § 28-103.18.
Whether the defendants responded to the alleged 311 call because
they were required to or because they intended to retaliate
against the plaintiff is a question of fact that cannot be
resolved on a motion to dismiss. Further, the defendants’
argument does not respond to the plaintiff's assertion that the
temporal proximity between the call and the inspection of the
plaintiff’s home supports an inference of retaliatory intent.

The defendants also argue that the plaintiff has not shown
that the inspection was retaliatory because, according to the
defendants, there would have been no way to identify the

plaintiff at the City Council hearing because at the hearing the

12

 

 

 
plaintiff identified himself as “Skip Karol” rather than
“Stanley Karol.” Whether the defendants were able to identify
the plaintiff at the hearing based on the plaintiff's
identification of himself as “Skip Karol” is a question of fact
that cannot be resolved on a motion to dismiss.

As to the third element of a First Amendment retaliation
claim -- whether the defendants’ actions caused the plaintiff
injury -- the plaintiff alleges that he has stopped distributing
fliers, does not plan to inquire about future opportunities to
express his views, does not intend to testify at any future
public hearings, and is wary of advocating for the short-term
rental market. FAC TU 87-88, 96. Additionally, because OSE
issued four summonses to the plaintiff, the plaintiff was
required to appear in front of an administrative law judge to
litigate the citations against him, and he received a $4,375.00
fine.4+ Id. 97 8l.

The defendants argue that these allegations are
insufficient to show that the plaintiff’s speech has been
chilled. First, the defendants point out that there have not
been any hearings regarding regulation of the short-term rental

market and therefore the plaintiff could not have declined to

 

4 The New York City .Office of Administrative Trials and Hearings
(“OATH”) dismissed one of the summonses against the plaintiff but
sustained the remaining three, imposing a total civil penaity of
$4,375.00. See Dkt. No. 33. The plaintiff appealed that decision, and
the OATH hearing officer’s decision was affirmed. See Dkt. No. 39.

13

 

 
participate in any such hearings. However, the plaintiff's
allegation is not simply that he has declined to participate in
public hearings, it is also that he does not intend to
participate in future hearings despite his desire to express his
views. Id. @ 87. That there have been no public hearings does
not rebut the plaintiff’s allegation that he has been deterred
from participating in any hearings that may arise in the future.

The defendants also present evidence that the plaintiff
participated in press conferences to discuss Airbnb after the
OSE inspection. The defendants attach newspaper articles to
their moving papers purportedly documenting these press
conferences. See Defs.’ Exs. M & N. The defendants also attach
printouts of the Airbnb website to show that the plaintiff has
continued to advertise his home on Airbnb, despite the
plaintiff's allegation that he is hesitant to do so. See Defs.’
Exs. O-R. The defendants argue that this evidence shows that the
plaintiff’s allegation that he no longer wishes to participate
in public discussions regarding the short-term rental market is
false, and that the plaintiff has not stopped renting his home
through Airbnb.

The evidence attached by the defendants is plainly hearsay
and is not proper for consideration on a motion to dismiss.
Federal Rule of Evidence 201(b) allows courts to take judicial

notice of “a fact that is not subject to reasonable dispute

14

 
because it: (1) is generally known within the trial court’s
territorial jurisdiction; or (2) can be accurately and readily
determined from sources whose accuracy cannot reasonably be
questioned.” The defendants’ submissions do not rise to the
level of proof needed for judicial notice. While the Court could
take judicial notice that an article was published it could not
take judicial notice of the truth of the facts in the article.

See Staehr v. Hartford Fin. Servs. Group, Inc., 547 F.3d 406,

 

425 (2d Cir. 2008); Ayala v. Looks Great Servs., Inc., No.

 

14cv6035, 2016 WL 3541548, at *8 (B.D.N.Y. June 23, 2016).
Moreover, the plaintiff does not need to show that he
ceased all advocacy to show that his speech has been chilled.

See Jones v. Bay Shore Union Free Sch. Dist., 947 F. Supp. 2d

 

270, 275 (B.D.N.¥. 2013) (“[T]he fact that Plaintiff has
continued to criticize the District does not preclude a finding
of ‘actual chill.’”). None of the exhibits attached by the
defendants undermine the plaintiff’s assertions that he has
stopped handing out fliers near the City Council and that he
does not intend to speak out at future City Council meetings.
Those allegations are sufficient to plead that the plaintiff's

speech has been chilled. See United States v. Vazquez, 145 F.3d

 

74, 81 (2d Cir. 1998) (holding that a litigant’s assertion that
her speech was chilled was not undermined by the fact that she

continued to engage in speech activities, because she “may have

15
felt obliged to tone down her rhetoric or to refrain from
handing out literature at times when she would have liked so to
do”).

Furthermore, the plaintiff need not allege actual chiliing
of his speech to plead a prima facie First Amendment retaliation
claim. Dorsett, 732 F.3d at 160. It is sufficient for the
plaintiff to allege some other concrete harm. In this case, the
plaintiff alleges that the four summonses issued at the OSE
inspection have resulted in concrete harm. As a result of these
summonses, the plaintiff had to appear before an administrative
tribunal, and the tribunal imposed a $4,375.00 fine on the
plaintiff. These allegations are sufficient to plead the third
element of a prima facie First Amendment retaliation claim. See

Smith v. Campbell, 782 F.3d 93, 100 (2d Cir. 2015) (explaining

 

that the third element was met because the defendants issued
tickets to the plaintiff that required her to “appear in court,

pay a fine, or both”).°

 

5 The defendants argue that Smith is inapposite because the tickets in
Smith carried potential criminal penalties. However, the Court of
Appeals did not rely on the fact that the tickets posed the
possibility of criminal liability when it explained that the third
element of a prima facie retaliation claim was met. Rather, the court
explained that the plaintiff would have to either appear in court or
pay a fine, or possibly both. Although the defendants argue that there
“is a distinction between tickets with potential criminal
ramifications and the civil administrative summonses at issue here,”
the defendants do not cite any authority to show that the distinction
is material. See Reply at 6.

 

16

 

 

 

 
B.

The individual defendants also move to dismiss the
plaintiff’s First Amendment retaliation claim on grounds of
qualified immunity, arguing that it was objectively reasonable
to issue the four summonses because the plaintiff was renting
his home through Airbnb.

“Qualified immunity shields government officials from
liability for civil damages when they are sued in their personal
capacity as a result of their performance of discretionary
functions, and serves to protect government officials from the
burdens of costly, insubstantial lawsuits.” Lennon v. Miller, 66
F.3d 416, 420 (2d Cir. 1995). The doctrine protects officials
not only from liability but also from the burdens of litigation,

Johnson v. Fankell, 520 U.S. 911, 915 (1997), unless the

 

plaintiff identifies facts showing “({1) that the official
violated a statutory or constitutional right, and (2) that the
right was ‘clearly established’ at the time of the challenged
conduct,” Wood v. Moss, 572 U.S. 744, 745 (2014) (quoting

Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)). “Under prong

 

two, a ‘[g]overnment official’s conduct violates clearly
established law when, at the time of the challenged conduct, the
contours of a right are sufficiently clear that every reasonable
official would have understood that what he is doing violates

that right.’” Abrams v. Dep’t of Pub. Safety, 764 F.3d 244, 255

 

17

 

 

 

 
(2d Cir. 2014) (alteration in original) (quoting al-Kidd, 563
U.S. at 741). The Court may exercise its “sound discretion in
deciding which of the two prongs of the qualified immunity
analysis should be addressed first in light of the circumstances

in the particular case at hand.” Pearson v. Callahan, 555 U.S.

 

223, 236 (2009).

For a right to be clearly established, the plaintiff must
define the right with reasonable specificity, the Supreme Court
or the Second Circuit Court of Appeals must have confirmed the
existence of that right, and a reasonable official must have
understood that the defendants’ acts were unlawful. Doninger v.
Niehoff, 642 F.3d 334, 345-46 (2d Cir. 2011). The plaintiff need
not identify a decision finding the “very action in question”

unconstitutional. Anderson v. Creighton, 483 U.S. 635, 640

 

(1987). Rather, the “contours” of the right identified must be
“sufficiently clear,” id., such that “officials can still be on
notice that their conduct violates established law even in novel
factual circumstances.” Hope v. Pelzer, 536 U.S. 730, 741
{2002}.

The defendants do not dispute that the plaintiff's right to
speak about the proposed legislation and the City’s policies was
clearly established, and indeed, the right to petition the

government, speak against pending legislation, and speak against

the City’s enforcement policies is sufficiently clear that the

18

 

 

 
defendants were on notice that they could not retaliate against

the plaintiff for those activities. See Richardson v. Pratcher,

 

48 F. Supp. 3d 651, 662 (S.D.N.Y. 2014); see also Lozman v. City

 

of Riviera Beach, Fla., 138 S. Ct. 1945, 1954 (2018) (“[T]his

 

Court has recognized ‘the right to petition as one of the most
precious of the liberties safeguarded by the Bill of Rights.’”

(quoting BE & K Constr. Co. v. NLRB, 536 U.S. 516, 524 (2002))).

 

The defendants argue that they are entitled to qualified
immunity because it was objectively reasonable to issue the four
summonses to the plaintiff in light of the plaintiff’s short—
term renting of his home. The plaintiff alleges that these
tickets were issued not simply to remedy violations of the
building code, but in retaliation for the plaintiff's
constitutionally protected speech, and that the summonses lacked
a basis in the law.

The question whether it was objectively reasonable for the
defendants to inspect the plaintiff’s home and issue the four
summonses cannot be resolved on this motion. The plaintiff
alleges, and the defendants dispute, that the defendants
targeted the plaintiff's home for inspection because of the
plaintiff's speech activities, and that the summonses lack a

basis in the law.® It cannot be determined as a matter of law

 

6 Indeed, one of the summonses was dismissed at the plaintiff’s OATH
hearing. See Dkt. No. 33.

19

 

 

 
whether the defendants’ actions were “motivated or substantially
caused” by the plaintiff’s exercise of his First Amendment
rights. See Dorsett, 732 F.3d at 160. These questions are
factual in nature and cannot be resolved without the benefit of
discovery. Accordingly, the defendants’ motion for qualified
immunity is denied without prejudice.

Cc.

The defendants argue that even if the plaintiff's First
Amendment retaliation claim survives the motion to dismiss, the
claim should be dismissed as against individuai defendants Wong,
Canonica, and Gillen because the plaintiff has failed to set
forth sufficient personal involvement by these defendants in the
alleged violation.

“Tt is well settled in this Circuit that personal
involvement of defendants in alleged constitutional deprivations
is a prerequisite to an award of damages under § 1983.” Colon,
58 F.3d at 873 (quotation marks omitted). The plaintiff alleges
that all four individual defendants inspected the plaintiff's
home and were involved in issuing the summonses but agrees with
the defendants that only individual defendant Cautela signed the
summonses,

As pleaded, the plaintiff alleges that the harm he suffered
flowed from the issuance of the summonses, the need to litigate

the summonses, and potential fines posed by the summonses, which

20

 

 

 

 
would cause a significant financial burden to the plaintiff.
See, e.g., FAC 9 85 (“The stress of having to defend himself at
the September 10, 2018 hearing, coupled with anxiety over
potentially being forced to sell the only home he has ever
known, has taken a severe toil on Mr. Karol.”). The parties
agree that only one of the individual defendants -- namely,
Inspector Cautela from the Department of Buildings -- signed the
summonses. Indeed, Inspector Cautela was the only person present
at the inspection with authority to sign the summonses because
the other three individual defendants were not employees of the
Department of Buildings. See N.Y¥.C. Admin. Code § 28-201.3.1
(providing authority to Department of Buildings officers to
issue summonses for violations of the building code).

The plaintiff does not allege that the inspection itself
chilled his speech or caused other concrete harm, or that the
inspection “would deter a similarly situated individual or
ordinary firmness from exercising his or her constitutional

rights.” See Dawes v. Walker, 239 F.3d 489, 493 {2d Cir. 2001),

 

overruled on other grounds by Swierkiewicz v. Sorema N.A., 534

 

U.S. 506 (2002). Accordingly, the plaintiff has not sufficiently
pleaded that defendants Wong, Canonica, or Gillen were
personally involved in the act that was alleged to have caused

injury cognizable under the First Amendment -- the issuance of

21l

 

 

 

 
the summonses. Therefore, the plaintiff's claims against
defendants Wong, Canonica, and Gillen are dismissed.’
D.

In addition to a First Amendment retaliation claim, the
plaintiff brings a substantive due process claim under the Due
Process Clause of the Fourteenth Amendment.® The exact nature of
the plaintiff’s due process claim is difficult to discern from
the face of the FAC. It is unclear from the FAC whether the
plaintiff intends to challenge what he calls a “newly stated
City policy of treating virtually any home-sharing as illegal,”
FAC { 102, as facially invalid, or whether the plaintiff intends
to challenge the defendants’ application of that policy to the
plaintiff. At one point, the plaintiff alleges that this policy
lacks a rational basis and is motivated by animus against
Airbnb; however, the plaintiff does not point to a specific
statute or regulation to which this claim would apply. Id.

q 103. Later in the FAC, the plaintiff states that the
defendants violated the plaintiff's substantive due process

rights because they “acted arbitrarily and capriciously in

 

7 At the argument on the motion, and in a post-motion letter (Dkt. No.
41), the plaintiff suggested that defendants Wong, Canonica, and
Gillen could be held liable under a failure to intervene theory.
However, because the plaintiff did not bring a failure to intervene
claim in the FAC, the Court does not reach that issue.

@ Although FAC states that the plaintiff’s substantive due process
claim is brought “against all defendants,” see FAC p. 18
(capitalization omitted), the plaintiff clarified in his motion papers
and at oral argument that his substantive due process claim is brought
only against the City of New York.

2a

 
targeting enforcement against Mr. Karol and treating home-
sharing in Mr. Karol’s two-family home as transient occupancy.”
Id. § 106.

Whether the plaintiff intends to challenge the City’s
alleged policy on its face or the application of that policy to
the plaintiff (or both) is an important distinction because
different standards would apply to those claims. Courts apply
rational basis review to “analyze facial challenges regarding
whether a governmental entity has a proper justification for a

statute or regulation.” See Winston v. City of Syracuse, 887

 

F.3d 553, 556 n.11 (2d Cir. 2018). When plaintiffs bring as-
applied challenges, courts evaluate whether the defendants’
conduct “is so outrageously arbitrary as to constitute a gross
abuse of governmental authority” -- that is, whether the

defendants’ conduct shocks the conscience. Harlen Assocs. v.

 

Inc. Village of Mineola, 273 F.3d 494, 505 (2d Cir. 2001)

 

(quoting Natale v. Town of Ridgefield, 170 F.3d 258, 263 (2d

 

Cir. 1999)).

In his motion papers, the plaintiff focuses mainly on the
defendants’ enforcement action against the plaintiff. Although
the plaintiff speaks of the City’s enforcement policy and argues
that it lacks a rational basis, the plaintiff argues that the
policy lacks a rational basis as applied to him. See Opp’n at 20

(“The City’s enforcement actions against him [the plaintiff]

23

 

 
bear no relation to the stated goal of preserving affordable

i

units for long-term tenancies (emphasis omitted)). And
at argument the plaintiff's counsel argued that the alleged
application of the City’s policy to the plaintiff was so
arbitrary as to shock the conscience. Accordingly, it appears
that the plaintiff challenges the City’s enforcement policy as
it was applied to him.

To allege adequately that the defendants’ enforcement
action against the plaintiff violated his right to substantive
due process, the plaintiff would need to claim plausibly: “(1)
a valid property interest or fundamental right; and (2) that the
defendant infringed on that right by conduct that shocks the

conscience or suggests a gross abuse of governmental

authority.” King v. N.Y.C. Emps. Ret. Sys., 212 F, Supp. 3d 371,

 

401 {E.D.N.¥. 2016) (quotation marks omitted). Substantive due
process does not protect “against government action that is

‘incorrect or ill-advised.’” Lowrance v. Achtyl, 20 F.3d 529,

 

537 (2d Cir. 1994) (quoting Bishop v. Wood, 426 U.S. 341, 350,
(1976))}. Indeed, “[s]ubstantive due process is an outer limit on
the legitimacy of governmental action. It does not forbid
governmental actions that might fairly be deemed arbitrary or
capricious and for that reason correctable in a state court
lawsuit seeking review of administrative action. Substantive due

process standards are violated only by conduct that is so

24

 

 

 

 
outrageously arbitrary as to constitute a gross abuse of
governmental authority.” Natale, 170 F.3d at 263; see also Dukes

v. N.Y.C. Emps. Ret. Sys., 361 F. Supp. 3d 358, 375 (S.D.N.Y.

 

2019).

The plaintiff argues that his ability to obtain rental
income through Airbnb is a fundamental property right. The
plaintiff does not cite any authority to support this
proposition and, at most, “it is unclear if rental income is a

constitutionally protected property right.” Andrews v. City of

 

New York, 2004 U.S. Dist. LEXIS 30290, at *38-39 (E.D.N.Y. Nov.

22, 2004). In any event, the plaintiff has failed to allege that

A

the defendants’ inspection and issuance of the summonses was “so

f

outrageous and arbitrary that it shocks the conscience.” See

Rackley v. City of New York, 186 F. Supp. 2d 466, 479 (S.D.N.Y.

 

2002) (quotation marks omitted). To the extent that the
plaintiff argues that the defendants’ actions were egregious or
conscience shocking because they were taken in retaliation for
the plaintiff’s speech; that argument falls under the
plaintiff's First Amendment retaliation claim. The Due Process
Clause of the Fourteenth Amendment is not a vehicle for the
plaintiff to assert his First Amendment retaliation claim a

second time. See Albright v. Oliver, 510 U.S. 266, 273 (1994)

 

(“Where a particular Amendment ‘provides an explicit textual

source of constitutional protection’ against a particular sort

25

 

 
of government behavior, “that Amendment, not the more
generalized notion of ‘substantive due process,’ must be the
guide for analyzing these claims.” (quoting Graham v. Connor,

490 U.S. 386, 395 {1989))); Hickey v. City of New York, No.

 

Olev6506, 2004 WL 2724079, at *18 (S.D.N.¥. Nov. 29, 2004)
(“[S]lubstantive due process analysis is not available where a
more specific constitutional standard is directly applicable.”).
To the extent that the plaintiff intends to challenge the
alleged policy on its face,? the claim also fails. The plaintiff
asserts that the City’s policy of targeting short-term rentals
in one- and two-family homes lacks a rational basis. See FAC
GG 105, 107. The City asserts that the policy helps ensure the
City’s permanent housing stock and maintain the residential
character of neighborhoods. Although the plaintiff states, ina
conclusory fashion, that bringing enforcement actions against
owners of one- and two-family homes bears no rational
relationship to those goals, see, e.g., FAC 7 107, such
conclusory statements are not sufficient to survive a motion to

dismiss. See T% Manor, LLC v. Daines, 815 F. Supp. 2d 726, 744

 

(S.D.N.Y. 2011) (“[A] court may resolve at the motion to dismiss
stage whether the allegations in a complaint, accepted as true,

rise to the level sufficient to support a substantive due

 

* The plaintiff has not pointed to a specific piece of legislation
under which this alleged policy falls or a specific written policy.

26

 

 

 
process claim.”). Accordingly, the plaintiff’s substantive due
process claim is dismissed.
CONCLUSION

The Court has considered all of the arguments raised by the
parties. To the extent they are not specifically addressed, they
are either moot or without merit. For the reasons explained
above, the defendants’ motion to dismiss the FAC is granted in
part and denied in part. The defendants’ motion to dismiss the
plaintiff’s retaliation claim under the First and Fourteenth
Amendments is granted as to defendants Wong, Canonica, and
Gillen, and denied as to the remaining defendants. The
defendants’ motion to dismiss the plaintiff's substantive due
process claim under the Fourteenth Amendment is granted. The
Clerk is directed to close the pending motion at Docket Number
23.

SO ORDERED.

Dated: New York, New York t Sef A (,
July 3, 2019 me 3 U Kt tlh P

/ oda ore G. Koeltl

 

Unit d States District Judge

27

 

 
